     Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 1 of 9 PageID #:1089



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

JEAN A. MONTGOMERY,             )
                                )
                    Plaintiff,  )
                                )              Case No. 1:15-cv-10840
vs.                             )
                                )
CHARLES SCIALLA,                )              Honorable Robert M. Dow, Jr.,
WILLIAM SIMPSON,                )              Judge Presiding
SCIALLA ASSOCIATES, INC., and )
NATIONAL ASSOCIATION OF         )              Honorable Sheila Finnegan,
POSTAL SUPERVISORS,             )              Magistrate Judge
                                )
                    Defendants. )              JURY DEMANDED


                         PLAINTIFF’S RESPONSE TO
                      DEFENDANTS’ MOTION FOR ORDER
                 LIMITING PLAINTIFF’S DISCOVERY REQUESTS

        Now comes the plaintiff, Jean A. Montgomery, by and through her attorney

John P. DeRose of John P. DeRose & Associates and in response to the Motion for

an Order Limiting Plaintiff’s Discovery Requests 1 filed by Defendants National

Association of Postal Supervisors, Scialla Associates, Inc., Charles Scialla, and

William Simpson (collectively, “Defendants”), states as follows:

                                 I. INTRODUCTION

        On June 9, 2019, this Honorable Court entered an Order 2 indicating as

follows:

              The Court will give the parties ninety days (until April 9,
              2019) to engage in targeted written discovery. At the close

1   Document #: 100.
2   Document #: 98.
  Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 2 of 9 PageID #:1090



             of that period, Plaintiff can choose either to rest on her
             FAC or to seek leave to amend her complaint one final
             time, and Defendants can respond as they see
             appropriate.

      First, defendants’ reliance on DSM Desotech Inc. v. 3D Systems Corporation,

2008 WL 4812440 is not well placed. If they were citing it to support the Court’s

right to limit the scope of discovery or control its sequence in order to “protect the

party or person from annoyance, embarrassment, oppression, or undue burden of

expense”, no one--and particularly not plaintiff’s counsel--ever disputed this

Honorable Court’s right to do so.

      The DSM Desotech case is quite distinguishable from the current cause. In

DSM Desotech, Her Honor, Judge Lefkow was dealing with a federal antitrust case

in which discovery may quickly become voluminous, especially burdensome, and

costly for the parties. That is not the situation confronting defendants in answering

the limited and targeted discovery in the instant cause. A voluminous number of

documents are not sought, an enormous amount of time will not be required to

answer the Requests to Admit and discovery requests by each defendant, and no

great expense should be incurred in answering the limited and targeted discovery

requests.

             A. MONTGOMERY SEEKING INFORMATION THAT IS
               MORE THAN JUST LABELS AND CONCLUSIONS

      As Montgomery’s counsel understands the Court’s Order allowing for

targeted written discovery and as the court clearly indicated, “the needs of this case
     Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 3 of 9 PageID #:1091



at the moment are to determine whether Plaintiff can file a viable complaint, as this

may be her last opportunity to try”. (Doc.:#98, p. 2).

         In Bell Atlantic Corp., v. Twombly, 550 U.S. 544, 555-6, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007), Justice Souter noted:

               While a complaint attacked by a Rule 12(b)(6) motion to
               dismiss does not need detailed factual allegations, a
               plaintiff's obligation to provide the “grounds” of his
               “entitle[ment] to relief” requires more than labels and
               conclusions, and a formulaic recitation of the elements of
               a cause of action will not do. Factual allegations must be
               enough to raise a right to relief above the speculative
               level, on the assumption that all the allegations in the
               complaint are true (even if doubtful in fact). Internal
               citations omitted.

               In applying these general standards…, we hold that
               stating such a claim requires a complaint with enough
               factual matter (taken as true) to suggest that an
               agreement was made. Asking for plausible grounds to
               infer an agreement does not impose a probability
               requirement at the pleading stage; it simply calls for
               enough fact to raise a reasonable expectation that
               discovery will reveal evidence of illegal agreement.
               Footnote omitted.

         In Defendants’ Motion for Order Limiting Plaintiff’s Discovery Requests,

counsel acknowledges the requirement on Montgomery in drafting a viable

complaint 3:

               The notice pleading requirement of Rule 8 and its progeny
               require that a plaintiff provide grounds of her entitlement
               to relief by requiring “more than just labels and
               conclusions … a formulaic recitation of an action’s
               elements will not do.” Bell Atlantic Corp., v. Twombly,
               550 U.S. 544, 545 (2007).



3   Document #: 100, p. 5.
     Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 4 of 9 PageID #:1092



The targeted discovery requests are specifically limited to the actions taken and role

played by each defendant in representing Montgomery before Merit Systems

Protection Board.

                  II. SEPARATE WRITTEN DISCOVERY REQUESTS
                             FOR EACH DEFENDANT
                       WAS THE AGREED-UPON PROCEDURE

         Counsel for the defendants correctly advises the Court that the parties

conferred on February 2, 2019 and again on February 8, 2019 after Montgomery

filed her First Revised Set of Interrogatories and First Revised Request For

Production Of Documents. It was agreed during those conversations that

Montgomery would make separately tailored discovery requests for each defendant

since the knowledge of and role played by each in this litigation is somewhat

different than the knowledge and part played by the other defendants. Now,

however, defendants add up all the individual discovery requests and complain:

               Plaintiff’s issuance of more than 200 discovery overbroad
               requests seeking “any and all” information related to
               various aspects of her hearing before the Merit Systems
               Protection Board are not only vexatious but are in no way
               “targeted,” “limited” or otherwise related to whether
               Plaintiff can state a viable breach of contract claim
               against Defendants. 4

Montgomery has deliberately fashioned her discovery requests to learn information

that she would be able include in any amendment to her Fourth Amended

Complaint that is not just labels and conclusions. For example, the Requests to

Admit separately created for each individual defendant can be simply answered and



4   Defendants' Motion for Order Limiting Plaintiff's Discovery Requests, p. 5.
  Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 5 of 9 PageID #:1093



take into consideration the statements and exhibits offered and/or admitted into

evidence at the Removal Hearing. Montgomery will be tendering to defendants in

answer to their Discovery Requests a copy of the Transcript of Proceedings of the

Removal Hearing which she obtained from the United States Merit Systems

Protection Board in Washington DC and in which she was represented by William

Simpson.

        B. NOT UNDULY BURDENSOME OR EXPENSIVE TO ANSWER
      Montgomery has not sought voluminous documentation which, of course,

defendants have already advised Montgomery’s counsel they do not have. If true, to

simply make that assertion in answer to Montgomery’s Discovery Requests should

not be unduly burdensome or time-consuming on defendants. And, of course

Montgomery is seeking any documents the defendants they have reflecting their

understanding or description of the circumstances under which they were providing

representation of her before the United States of America Merit Systems Protection

Board. Such documents would be referred in a final draft of the complaint

Montgomery proposes to bring forwarding this case.

                      B. TARGETED WRITTEN DISCOVERY
                           PROPOSED BY PLAINTIFF

      Contrary to the assertions generally made by defendants throughout their

Motion seeking an Order to limit the discovery plaintiff has requested, the requests

made are very specifically targeted to determine:

      a. Whether Charles Scialla and/or William Simpson are attorneys licensed to

practice law, ever attended law school, and have any law school training;
    Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 6 of 9 PageID #:1094



       b. Charles Scialla and/or William Simpson ever made statements holding

themselves out as attorneys licensed to practice law;

       c. Whether Charles Scialla and/or William Simpson ever advised the

Administrative Law Judges of the Merit Systems Protection Board that they are not

attorneys licensed to practice law in any jurisdiction;

       d. Whether William Simpson and/or Charles Scalia ever tried to contact or

interview any of the witnesses and potential witnesses identified in paragraphs 66

through 68 of Plaintiff’s Fourth Amended Complaint; and

       e. What writings the National Association of Postal Supervisors, Scalia

Associates Inc., William Simpson, and/or Charles Scalia have describing or setting

forth the terms and conditions under which Jean Montgomery was represented

before the Merit Systems Protection Board at her Removal Hearing.

                      A. NOT JUST A FISHING EXPEDITION

       In the Requests to Admit, the information sought about the “30 potential

witnesses” Montgomery attempts to ascertain whether William Simpson, and/or

Charles Scalia ever attempted to contact or interview a single person in the course

of representing her. The targeted potential witnesses about which Montgomery

seeks information are less than the List oof 43 individuals she advised William

Simpson ought to be interviewed because they had information relevant to

Montgomery’s removal. 5



5 See the List captioned "Bill each of the individuals listed below would have valid
information relating to my removal." Attached hereto and made a part hereof as
Exhibit "A".
  Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 7 of 9 PageID #:1095



      Montgomery contends that her defense by William Simpson was virtually

nonexistent. As alleged in the Fourth Amended Complaint, ¶ 66, Simpson failed to

call any witnesses in Montgomery’s behalf. As further alleged in the Fourth

Amended Complaint, ¶ 67, William Simpson indicated that he had no exhibits to

present in the case. By comparison, Montgomery was able to gather on her own

sworn affidavits and statements from many of those 30 potential witnesses

seriously disputing the allegations against her at the Removal Hearing.

      Montgomery contends in the Fourth Amended Complaint that William

Simpson and Charles Scalia are not attorneys licensed to practice law in any

jurisdiction. Fourth Amended Complaint, ¶ 50. Targeted Requests to Admit to

William Simpson and Charles Scalia asking them to admit that they are not

licensed attorneys and have never attended law school can be simply answered and

bear directly on the complaint in this case.

      Montgomery contends William Simpson told her he had often appeared

before Stephen E. Manrose, the Administrative Law Judge of the Merit Systems

Protection Board who presided over her Removal Hearing and he knew the ALJ

well. If the Administrative Law Judge knew that William Simpson was not a

licensed attorney, he had a duty to advise Montgomery at the commencement of the

Removal Hearing that she had a right to be represented by an attorney and the

benefits to having an attorney represent her. Montgomery makes the claim that

she was never advised at the commencement of her Removal Hearing that William

Simpson was not an attorney. Fourth Amended Complaint, ¶¶ 56 to 58.
  Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 8 of 9 PageID #:1096



      The Seventh Circuit has made clear that the statutory right to be

represented by an attorney at an administrative law proceeding can be intelligently

waived, but only after the ALJ explains “the manner in which an attorney can aid

in the proceedings”. In Binion v. Shalala, 13 F.3d 243, 245 (1994), Judge

Leinenweber sitting by designation found the plaintiff had not been properly

informed of the statutory right to counsel at the hearing and the waiver of that

right was invalid. See also Thompson v. Sullivan, 933 F.2d 581, 584 (7th

Cir.1991)(A claimant may waive his right to counsel provided he is “given sufficient

information to enable him to intelligently decide whether to retain counsel or

proceed pro se.”)

      In Beth v. Astrue, 494 F.Supp.2d 979, 1001 (2007), District Court Judge

Adelman noted:

             [D]istrict courts in this circuit have concluded that “the
             ALJ cannot presume a waiver of the right to counsel
             simply because the claimant appears with a non-attorney
             representative.” Koschnitzke v. Barnhart, 293 F.Supp.2d
             943, 947 (E.D.Wis.2003) (citing Meroki v. Halter, No. 00–
             C–2696, 2001 WL 668951, 2001 U.S. Dist. LEXIS 8479
             (N.D.Ill. June 14, 2001); Oyen v. Shalala, 865 F.Supp.
             497, 508 (N.D.Ill.1994)). When the claimant appears
             without a lawyer, the “ALJ must still follow Binion.” Id.;
             see also Gilbert v. Secretary of Health & Human Servs.,
             No. 3:95–cv–64RP, 1995 WL 646328, *12, 1995 U.S. Dist.
             LEXIS 16387, at *34–35 (N.D.Ind. Sept. 1, 1995) (finding
             waiver invalid where the claimant appeared with a union
             representative and the ALJ failed to explain the manner
             in which an attorney could aid in the proceedings).

Montgomery contends that she always believed that Simpson and Scialla are

attorneys licensed to practice law and was not alerted by the Administrative Law
   Case: 1:15-cv-10840 Document #: 103 Filed: 03/10/19 Page 9 of 9 PageID #:1097



Judge that she was not being represented by a nonattorney at the hearing and what

the benefits of having an attorney represent her would have been.

       WHEREFORE, plaintiff prays this Honorable Court to order the defendants

to answer the discovery specifically targeted to each one of them concerning the

knowledge they imparted to Montgomery concerning the representation of her

before the Merit Systems Protection Board at her Removal Hearing.

                                                           Respectfully submitted,

                                                           /s/ John P. DeRose
                                                           John P. DeRose

                               CERTIFICATE OF SERVICE
TO:
       Robert Palmersheim
       Anand C. Matthew
       Julie M. Mallen
       Palmersheim & Matthew
       401 North Franklin St.
       Suite 4S
       Chicago, Illinois 60654
       rjp@thepmlawfirm.com
       acm@thepmlawfirm.com
       jmm@thepmlawfirm.com

       The undersigned on oath states that this Plaintiff’s Response to Defendants’ Motion
Seeking Order Limiting Discovery was served by electronically filing the same using the
Court’s Electronic Filing System and by emailing a copy to the above-named attorneys of
record on March 10, 2019.

                                                    S/ John P. DeRose
                                                    John P. DeRose

John P. DeRose & Associates
615 N. York Road
Hinsdale Illinois 60521
(630) 920-1111 office
(630) 920-1170 fax
john@johnderoselaw.com
